DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 on 3/22/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hao Tan [73711] on 1/19/2022.
The application has been amended as follows:

1. (Currently Amended) A spotlight lamp, comprising:
a housing having an opening,
a light emitting module and a lens arranged inside the housing, and
an anti-glare ring connected to the housing by a detachable snap-fit structure, wherein the anti-glare ring blocks an edge of the opening, and wherein the lens abuts between the light emitting module and the anti-glare ring; 
wherein the detachable snap-fit structure comprises a buckle and a snap-fit opening, a positioning slot is disposed in the housing, and the positioning slot and the buckle are staggered with each other in a circumferential direction;
wherein the anti-glare ring comprises an anti-glare portion and a connecting portion, the anti-glare portion is in an annular shape, the connecting portion is arranged on a side of the anti-glare portion and protrudes from the anti-glare portion along an axial direction of the annular shape; and the connecting portion extends into the housing from the opening; and
wherein the anti-glare ring is connected to the housing, the connecting portion and the positioning slot are in insertion connection for positioning.

4. (Currently Amended) The spotlight lamp according to claim 3, wherein 
where the anti-glare ring is connected to the housing, the anti-glare portion is coaxial with the opening and blocks the edge of the opening

CANCEL Claim 5
Claim 6, line 1, after “The spotlight lamp according to claim”, DELETE “5”, INSERT --4--
Claim 7, line 1, after “The spotlight lamp according to claim”, DELETE “5”, INSERT --4--

Allowable Subject Matter
Claims 1-4, 6-13 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1 recites, inter alia, a spotlight lamp, with an anti-glare ring connected to a housing by a detachable snap-fit structure, and the lens abuts between the light emitting module and the anti-glare ring, and “the detachable snap-fit structure comprises a buckle and a snap-fit opening, a positioning slot is disposed in the housing, and the positioning slot and the buckle are staggered with each other in a circumferential direction;
the connecting portion is arranged on a side of the anti-glare portion and protrudes from the anti-glare portion along an axial direction of the annular shape; and the connecting portion extends into the housing from the opening; and
wherein the anti-glare ring is connected to the housing, the connecting portion and the positioning slot are in insertion connection for positioning”.
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Prior art Danesh (US 10753558 B2) discloses a spotlight lamp comprising a housing (3n, Fig. 18) having an opening (bottom opening of 3n, seen in Fig. 18), a light emitting module (4n, 8n, and 34n, Fig. 18) and a lens (35n, Fig. 18) arranged inside the housing, and an anti-glare ring (5n, Fig. 18) connected to the housing by a detachable snap-fit structure, wherein the anti-glare ring blocks an edge of the opening (seen in Fig. 18), and wherein the lens abuts between the light emitting module and the anti-glare ring (seen in Fig. 18), and a connecting portion of the ring (26n, Fig. 18). However, Danesh does not disclose a snap-fit structure including positioning slots in the housing that are staggered with buckles on the housing in a circumferential direction.
Prior art reference Van de Ven (US 2013/0016509 A1) discloses a lamp assembly with a trim that is attached via a detachable snap-fit structure (clips 70, Fig. 5, receptacles 72, ¶ [0029]).
However, Van de Ven does not disclose a snap-fit structure including positioning slots in the housing that are staggered with buckles on the housing in a circumferential direction.
Prior art reference Dupre (US 2007/0058374 A1) discloses a light with an attachment ring (130c Fig. 3B) with an arrangement of circumferentially staggered attachment members (140, 128, Fig. 3B).

Prior art reference Duan (US 2013/0077320 A1) discloses a light with a snap-fit cover (150, Fig. 1) and a housing (110, Fig. 1) with a positioning slot (118, Fig. 1) on the inside of the housing and staggered in a circumferential direction from the buckle (seen in Fig. 1, 144 aligns with 118, and 142 is where the buckle 152 connects to). 
However, Duan does not disclose that the ring has a connecting portion, and the connecting portion and the positioning slot are in insertion connection for positioning.
The remaining Claims are allowed due to their dependence on claim 1.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875              

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875